TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00548-CR



                                     Bradley Doan, Appellant

                                                  v.

                                   The State of Texas, Appellee




  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
    NO. B-03-0150-S, HONORABLE BARBARA ANN L. WALTHER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Bradley Doan pleaded guilty to an indictment accusing him of sexual

assault. See Tex. Pen. Code Ann. § 22.011 (West Supp. 2004). The district court adjudged him

guilty and imposed a fifteen-year prison sentence.

               Doan’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). A copy of counsel’s brief was delivered to Doan, who was advised of his right to examine

the appellate record and to file a pro se brief. No pro se brief has been filed.
              We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal.

              The judgment of conviction is affirmed.




                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Affirmed

Filed: March 4, 2004

Do Not Publish




                                                2